    Case 20-16567            Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46        Desc Main
                                        Document     Page 1 of 15



                          IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

In re:                          )                         Chapter 11
                                )
BHF CHICAGO HOUSING GROUP C LLC )                         Case No. 20-16567
(ERNST)                         )
                                )                         Hon. Jack B. Schmetterer
              Debtor.           )
                                )

   REPLY IN SUPPORT OF ENTRY OF THE ORDER AUTHORIZING THE SALE OF
   THE PROPERTY OF THE DEBTOR FREE AND CLEAR OF ALL LIENS, CLAIMS
                AND INTERESTS TO THE SUCCESSFUL BIDDER
                     AND GRANTING RELATED RELIEF


          BHF Chicago Housing Group C LLC (Ernst), debtor and debtor in possession (the

 “Debtor”), by and through its undersigned counsel, hereby files this Reply (the “Reply”) in Support

 of Entry of the Order Authorizing the Sale of the Property of the Debtor Free and Clear of all

 Liens, Claims, and Interests to the Successful Bidder and Granting Related Relief (the “Sale

 Order”). In support of entry of the Sale Order, the Debtor respectfully states as follows:

                                                Introduction

          The Court should enter the Sale Order and overrule the Objection to Confirmation of

 Auction [Docket No. 69] (the “Lucas Objection”) filed on behalf Ebony Lucas, Kevina Bronaugh,

 Pat Dowell (3rd Ward Alderman), Leslie Hairston (5th Ward Alderman), Jeanette Taylor (20th

 Ward Alderman), Dearborn Realtist Board, and similar situated real estate investors and

 community property owners (collectively, the “Lucas Objectors”) because the Lucas Objection is

 based solely in conjecture and belied by the actual facts related to the sale procedures, marketing

 process, Lucas’ involvement in the sale, and the auction of the property.



                                                     1
 DM_US 174504719-2.083118.0036
 ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46        Desc Main
                                       Document     Page 2 of 15



         The community issues raised in the Lucas Objection are critically important; however,

nothing in the Lucas Objection provides the Court any indicia that any party was denied an

opportunity to bid, individually or collectively, for the property. In fact, the person representing

the Lucas Objectors, Ms. Ebony Lucas (“Lucas”), was a member and attorney for an entity that

submitted a bid for the property, deemed a qualified bidder, attended the auction for the property,

and, on her own volition, chose to bid an amount $1,750,000 less than the successful bid.

Furthermore, the successful bidder has exceptional ties to the City of Chicago and will work with

local companies and organizations to ensure that the property and its development is deeply tied

to benefit the community.

                                               Background Facts

         On September 1, 2020 (the “Petition Date”), the Debtor filed a voluntary petition for relief

under Chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code, the Debtor continues to manage its financial affairs as a debtor-in-possession.

No trustee, examiner or committee has been appointed in this Chapter 11 Case.

         The nature of the Debtor’s business and the factual background relating to the Debtor’s

commencement of this Chapter 11 case is set forth in detail in the Declaration of Andrew Belew

in Support of Chapter 11 Case (the “Declaration”) filed on September 1, 2020 as ECF No. 4, and

expressly incorporated herein by reference.

         The Debtor’s assets consist primarily of 17 separate buildings containing an aggregate of

181 affordable housing rental units located in the South Side of Chicago (“Property”). The

Property is encumbered by certain bond financing documents to secure repayment of

approximately $19,040,000.00, owed to UMB Bank, N.A., not individually, but solely as the duly-

appointed and acting successor trustee under the Trust Indenture (the “Trustee”).

                                                      2
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46      Desc Main
                                       Document     Page 3 of 15



A.       The Bid Procedures and Marketing of Property

         On September 15, 2020, the Court entered the Order (A) Approving Bid Procedures and

Bid Protections, (B) Approving Notice of the Sale, (C) Scheduling a Sale Hearing and, if

Necessary, an Auction, and (D) Granting Related Relief [Docket No. 38] (the “Bid Procedures

Order”). The Bid Procedures Order established November 3, 2020, as the deadline for submission

of bids for the purchase of the Property, and November 5, 2020, as the date for an auction, in the

event any qualified bids were received.

         The Bid Procedures Order approved the stalking horse bid of PRE Holdings 15, LLC for

the purchase of the Property in the amount of $4,500,000. Additionally, the Bid Procedures Order

established the Bid Procedures to govern the marketing and sale process for the Property. The Bid

Procedures sought offers for the Property, as a whole, and not in individual parcels. Additionally,

each interested bidder was required to comply with the “City of Chicago Bid Requirements,” and

provide a detailed “Proposal” to the City of Chicago for the rehabilitation of the Property. Each

Proposal was required to be pre-approved by the City of Chicago for a bidder to qualify as a

“Qualified Bidder.” Absolutely nothing in the Bid Procedures precluded an interested bidder from

submitting a joint bid with other parties for the purchase of the Property. In fact, the successful

bid in a related bankruptcy case was a joint bid between multiple parties for a portfolio of

properties. See Case No. 20-12453, at Docket No. 88 (notice of auction results with joint bid being

successful bid).

         On September 22, 2020, the Court entered the Order Authorizing the Retention and

Employment of Hilco Real Estate, LLC as Real Estate Broker [Docket No. 46] for Hilco Real

Estate, LLC (“Hilco”) to market the Property and solicit bids from interested parties. Hilco

immediately undertook an aggressive and targeted marketing campaign to reach all potential

                                                  3
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70      Filed 11/16/20 Entered 11/16/20 12:03:46                       Desc Main
                                         Document     Page 4 of 15



interested parties. Each interested party was required to execute a “Virtual Data Room Access

Form” to access the Debtor’s due diligence information and data room (the “Access Form”).

         From September 1, 2020 through November 3, 2020, through Hilco’s efforts, the Property

was marketed to a substantial number of people and entities. In total, over 100,000 impressions

were made with interested parties. Through the trackable advertising media (webpage, digital, e-

blast, etc.) over 18,893 confirmed parties viewed one of Hilco’s marketing pieces, and 70 parties

contacted Hilco directly via email or phone call. From these parties, 40 prospective purchasers

completed an Access Form and 33 of them spent time visiting the data room to access due diligence

material.

B.       Lucas and Lucas Objectors’ Due Diligence of the Property

         On October 12, 2020, Sterling Howard (the brother and business partner of Lucas)

requested and was granted access to the data room for prospective bidders. A copy of the

correspondence from Hilco to Mr. Howard is attached as Exhibit 1. Shortly after being granted

access to the data room, Mr. Howard was provided the contact information for the City of Chicago

for potential “Proposal” approval. A copy of the correspondence providing the City of Chicago

information is attached as Exhibit 2.

         That same day, October 12, 2020, Anthony Hardy, the broker previously selected by the

housing court to market the Property (“Hardy”) completed an Access Form to obtain the due

diligence on behalf of “South Side Investors.”1 A copy of Hardy’s Access Form is attached as




1 See Lucas Objection, at p. 3 (“During that process, a Black commercial real estate broker with Marcus and Millichap,
Anthony Hardy, was selected to list the properties.”). It must be noted that the Debtor never received notice that Mr.
Hardy would market the Property and no order was entered to that effect. However, Mr. Hardy did receive notice of
the bankruptcy sale and chose not to participate on his own behalf or any other purported state court interested parties.

                                                           4
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
    Case 20-16567           Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46                   Desc Main
                                       Document     Page 5 of 15



Exhibit 3. Hardy accessed the data room, including the opportunity to review the stalking horse

bid. Yet, Hardy did not submit a bid for the Property on his own behalf or “South Side Investors.”

         Hardy did previously market the Property for the housing court and obtained offers for the

purchase of the Property. However, contrary to the assertions set forth in the Lucas Objection, the

offers previously obtained had a value of $35,000 per unit, not $63,000 per unit as asserted in the

Lucas Objection.2 The proposed sale to the successful bidder of the auction, BHF Acquisition,

LLC, provides a value of $13,000 more per unit than the housing court offers supported in the

Lucas Objection.

         Over a two-day period, on October 14-15, 2020, Lucas, her brother, and another business

partner (Jerome Wade) toured the Property with Hilco as part of the due diligence in the Bid

Procedures. On October 20, 2020, Lucas, individually, accessed the data room and due diligence

documents for the Property. A copy of the e-mail verification of her acceptance is attached as

Exhibit 4. From October 12, 2020 (when the Lucas Objectors first obtained access to the data) to

November 3, 2020 (the bid deadline), the Lucas Objectors never raised any concerns with the

Debtor or Hilco about the Bid Procedures or inquired about making a joint bid for the Property.

C.       Lucas Objectors’ Qualified Bid and Auction Participation

         On November 3, 2020 (the “Bid Deadline”), Lucas and her brother, through an entity called

Portfolio Seventeen, LLC (the “Lucas Bidder”) submitted a bid for the purchase of the Property

(the “Lucas Bid”). A copy of the e-mail from Lucas submitting the Lucas Bid is attached as

Exhibit 5. The Lucas Bid appropriately contained a draft Purchase and Sale Agreement setting




2The Debtor reached out to Marcus & Millichap today and requested a copy of the offers. The Debtor will file the
offers with the bankruptcy court upon receipt, if available, prior to the hearing.

                                                        5
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46        Desc Main
                                       Document     Page 6 of 15



forth the terms of the purchase of the property, including a proposed purchase price of $4,790,000

(the “Lucas PSA”). A copy of the Lucas PSA is attached as Exhibit 6.

         Per the Bid Procedures, the Lucas Bid also contained a Proposal that was pre-approved by

the City of Chicago for the rehabilitation of the Property. A copy of Lucas’ Proposal is attached

as Exhibit 7. The Lucas Proposal asserted that “We are estimating an auction purchase sale of

$9,500,000.” Exhibit 7, at p. 9. The Proposal also estimated rehabilitation costs of approximately

$5,500,000 for the portfolio of Property. Id. The property at 4952 S. Vincennes was estimated to

have rehabilitation costs of $60,000, while all other properties in the portfolio required, at least,

$100,000 in repairs and some as high as $669,000. Exhibit 7, at pp. 10-12. The Lucas Bid was

reviewed and approved by the City of Chicago. Exhibit 7, at p. 19. The Lucas Bid also had

financing to cover a potential purchase price of $9,500,000 (as estimated in the Lucas Bid) and all

rehabilitation costs. Exhibit 7, at pp. 13-15.

         On November 4, 2020, per the Bid Procedures, the Debtor, Hilco, Trustee, City of Chicago,

and CNR Advisors met to review all the bids received and determine which bids were “Qualified

Bids,” invited to attend and participate in the auction. It was determined that the Lucas Bid was a

Qualified Bid. That same day, Lucas was sent a Notice of Qualified Bid and invitation to

participate in the auction. A copy of the Notice of Qualified Bid sent to Lucas is attached as

Exhibit 8. Shortly thereafter, Lucas responded that she would attend the auction in-person and

her brother, Sterling Howard, would attend the auction virtually. A copy of the correspondence

from Lucas is attached as Exhibit 9.

         In total, in addition to the stalking horse bid, the Debtor received four (4) additional

qualifying bids for the Property. All five (5) qualifying bidders accepted the invitation to attend

the auction in-person or virtually.

                                                  6
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46         Desc Main
                                       Document     Page 7 of 15



         On November 5, 2020, at 10:07 a.m., the auction was commenced live at the Hyatt Regency

in Chicago and virtually via Zoom. A certified transcript of the auction is attached as Exhibit 10.

Four of the qualified bidders, including Lucas, bid in-person at the auction and one of the bidders

bid virtually via Zoom. Exhibit 10, at p. 2:10-19. Shortly thereafter, at 10:15 a.m., the active

bidding at the auction began. Exhibit 10, at p. 7:4-9.

         The Lucas Bidder did not immediately place an overbid for the Property. However, when

the bidding reached $6,750,000, the Lucas Bidder placed a bid of $7,000,000 for the Property.

Exhibit 10, at p. 8:3-5, 13-17. The Lucas Bidder’s $7,000,000 bid was immediately overbid.

Exhibit 10, at p. 8:19. Despite estimating the Property purchase price at $9,500,000, and having

obtained adequate financing, the Lucas did not place another bid for the Property beyond

$7,000,000. See, generally, Exhibit 10. The successful bid for the Property was $8,750,000.

Exhibit 10, at p. 14:5-8. However, prior to declaring the successful bid, Hilco provided all parties

in attendance, in-person or virtually, ample time to make an overbid or express any concern with

the auction. Exhibit 10, at pp. 10-14. No party overbid the successful bid or objected to the auction

process. Id. Lucas submitted a bid, was invited to attend the auction, participated in the auction,

and chose not to raise an objection for the record at the auction.

                                          Reply in Support of Sale

         The Court should overrule the Lucas Objection and enter the Sale Order because: (1) the

 Lucas Objection does not meet the standards required for a valid objection from an unsuccessful

 bidder for the Property; (2) the Bid Procedures did not preclude any party or parties from

 submitting a joint bid for the Property and Lucas herself submitted a solo bid for the Property; (3)

 the purchase price for the property is significantly more than any previously obtained offers for

 the sale of the Property and none of the previous offers contained detailed rehabilitation proposals;

                                                     7
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46          Desc Main
                                       Document     Page 8 of 15



 and (4) the successful bidder for the Property has obtained the City of Chicago’s approval for an

 extensive rehabilitation of the Property and will only use local, community-based companies to

 carry-out the rehabilitation and management of the Property.

A.       The Lucas Objection Does Not Meet the Standards Required for a Valid Objection
         from an Unsuccessful Bidder for the Property

         The Court should overrule the Lucas Objection and enter the Sale Order because the Lucas

Objection does not meet the standards required for a valid objection from an unsuccessful bidder

for the Property.

         Although the proponent of the sale bears the ultimate burden of persuasion when there is

an objection, the objecting party “is required to produce some evidence respecting its objections.”

In re Telesphere Communications, Inc., 179 B.R. 544, 552 (Bankr. N.D. Ill. 1994) (quoting In re

Lionel Corp., 722 F.2d 1063, 1071 (2d Cir. 1983). Where an objection is made, the standard to be

applied by the court in approving a disposition of assets should be in the best interest of the estate.

See In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991) (sale under section 363 involves exercise of

fiduciary duty and requires an “articulated business justification”); In re Apex Oil Co., 92 B.R.

847, 866 (Bankr. E.D. Mo. 1988) (“Section 363(b)(1) mandates that the best interest of the estate

be met by requiring any sale not in the ordinary course of business be: (1) for a fair and reasonable

price, and (2) in good faith.”).

         The bankruptcy court reviews the Debtor’s business judgment “to determine independently

whether the judgment is a reasonable one.” In re Efoora, Inc., 472 B.R. 481, 488 (Bankr. N.D. Ill.

2012) (citing 3 Collier on Bankruptcy ¶ 363.02[4] at 363–18 (Alan N. Resnick & Henry J. Sommer

eds., 16th ed. 2012)). At the same time, the court “should not substitute its judgment for the

[debtor’s].” Id. A debtor-in-possession has considerable discretion when it comes to the sale of


                                                  8
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46           Desc Main
                                       Document     Page 9 of 15



estate assets, and that discretion is entitled to “great judicial deference” as long as a sound business

reason is given. Efoora, 472 B.R. at 488 (citing In re State Park Bldg. Grp., Ltd., 331 B.R. 251,

254 (N.D. Tex. 2005); In re Murphy, 288 B.R. 1, 5 (D.Me.2002); In re Gulf States Steel, Inc. of

Ala., 285 B.R. 497, 516 (Bankr. N.D. Ala. 2002))

         It is well-settled that a losing bidder at a section 363(b) auction may not object to a sale

after the fact, on the premise that the bidding should be reopened so they can now enter a higher

bid. See, e.g., In re Bryan, 2013 WL 4716194, at * 2 (Bankr. M.D. Ala. Sept. 3, 2013); In re The

Charter Co., 829 F.2d 1054, 1055 n. 1 (11th Cir. 1987) (“[R]eopening the bidding after the highest

bidder has spent considerable time and money negotiating a contract could chill future interest in

purchasing bankruptcy estate property.”); In re Stanley Eng. Corp., 164 F.2d 316, 321 (3rd

Cir.1947) (“It cannot be tolerated that it be in the contemplation of [bidder] to wait until after the

property has been struck off to the other, and then open the bidding and defer the sale by an

increased offer.”) (citations omitted); In re Reading Broadcasting, Inc., 386 B.R. 562 (Bankr.

E.D.Pa. 2008) (Courts have long concluded that the ability to achieve the highest price would be

undermined if bankruptcy sales were not considered final at the conclusion of an auction). During

a sale proceed, after an fairly conducted auction, that “a time must come when a fair bid is accepted

and the proceedings are ended.” In re Webcor, Inc., 392 F.3d 893, 899 (7th Cir. 1968).

         The Lucas Objection does not provide any evidence that the sale to the successful bidder

is not in the Debtor’s business judgment or that the auction was unfairly conducted. To the

contrary, the Lucas Objectors, through Lucas, participated in all facets of the sale process. They

were provided access to all of the due diligence, they toured the Property prior to submitting a bid,

they submitted a bid, they were invited to participate in the auction, and they participated in the

auction. At no point during the process did the Lucas Objectors raise any concern about the

                                                   9
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46          Desc Main
                                      Document      Page 10 of 15



process. Furthermore, Lucas did not raise any concerns during the auction even after she bid

materially less than the successful bidder. The issues raised in the Lucas Objection are critically

important; however, they are entirely controverted by the Lucas Objectors’ extensive participation

in the process and terms of the Bid Procedures.

         The Lucas Objectors seek to improperly reopen the auction and, for that matter, the entire

bid procedures so that the Lucas Bidders can submit an unsubstantiated bid in unknown amounts

for 17 unidentified bidders. The finality of the process and transition of the Property is of utmost

importance to this Chapter 11 case and the sale process. The Court should overrule the Lucas

Objection because it fails, in every manner, to meet the requirements of an objection for an

unsuccessful bidder under section 363(b) of the Bankruptcy Code. The Court should enter the

Sale Order, as proposed, and permit the transition of the Property to the Successful Bidder.

B.       The Bid Procedures did not Preclude Any Party or Parties from Submitting a Joint
         Bid for the Property and Lucas Herself Submitted a Solo Bid for the Property

         The Court should overrule the Lucas Objection because the Bid Procedures did not

preclude any party or parties from submitting a joint bid for the property and Lucas, herself, chose

to submit a solo bid for the Property. The Lucas Objection incorrectly concludes that that

“portfolio sale requirement, [sic] created a major barrier . . . by preventing meaningful participation

by individuals representative of the communities where the properties are located.” Lucas

Objection, at p. 1. This conclusion is belied by the Bid Procedures, Lucas’ own proposal for the

Property, and the reality of 17 separate sales.

         First, the Lucas Objection is incorrect because absolutely nothing precluded the joint bid

of “individuals representative of the communities” for specific parcels of the Property. The Bid

Procedures sought a bid for the entire portfolio of the Property; however, nothing in the Bid


                                                  10
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46        Desc Main
                                      Document      Page 11 of 15



Procedures prevented “individuals representative of the communities” from joining together to

make a joint bid for the Property. In fact, this is precisely what occurred in the related case of In

BHF Chicago Housing Group B LLC (Icarus), Case No. 20-12453, at Docket No. 88 (notice of

auction results with joint bid being successful bid). The parties that the Lucas Objection generally

refer to were not barred from submitting a joint bid for the Property. Additionally, Hilco, in its

extensive marketing of the Property, reached out to numerous “individuals representative of the

communities,” including, without limitation, Hardy, the former state court broker and

representative of South Side Investors. See Exhibit 3.

         Second, the Lucas Bid also belies the arguments raised in the Lucas Objection. The Lucas

Objection asserts that parties were precluded from participating in the auction. While this

argument is simply not true, nothing prevented Lucas from obtaining the Property and conducting

her own subsequent or simultaneous dissemination of the assets. Lucas’ Proposal estimated that

the Property was worth $9,500,000, or $53,000 per unit, and she also had the funding for such a

purchase. She also asserted that the Property could be sold in individual parcels for $63,000 per

unit. Lucas Objection, at p. 4 (“This amount is significantly les than the $63,000 per unit that the

debtor could have sold the buildings for if they had been sold separately”). Nothing in the Bid

Procedures prevented the Lucas Objectors from bidding $9,500,000, as set forth in the Lucas Bid,

and subsequently selling the Property for $63,000 per unit. Lucas chose only to bid $7,000,000,

and placed no further bids for the Property. The Lucas Objectors had the opportunity to bid more

and chose not to do so.

         Finally, the Lucas Objection fails to recognize the impact of seventeen (17) separate sales

on the bankruptcy estate. In the event the Debtor did, in fact, conduct 17 separate sales for the

Property, this would entail 17 separate closings with 17 separate parties with 17 separate attorneys.

                                                  11
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46        Desc Main
                                      Document      Page 12 of 15



This would significantly increase the costs and time of the bankruptcy estate and its professionals

and, unquestionably, reduce the return to creditors. Additionally, if 17 separate sales were to take

place, the City of Chicago would have to review and compare (at least) 17 different “Proposals”

for rehabilitation of the individual parcels. Beyond all of these substantive concerns, there is

nothing that would have precluded an outcome where a “large conglomerate” bid more than any

individual bids. There is no evidence to support the Lucas Objection and, in fact, the Bid

Procedures did permit separate entities to submit a joint bid for the Properties.

         The Court should overrule the Lucas Objection and enter the Sale Order because the Bid

Procedures did not preclude any party or parties from submitting a joint bid for the property and

Lucas, herself, chose to submit a solo bid for the Property.

C.       The Purchase Price for the Property is Significantly more than any Previously
         Obtained Offers and it Contains a Detailed Rehabilitation Proposal

         The Court should overrule the Lucas Objection because the purchase price of $8,750,000

for the Property is significantly more than any previously obtained offers and it contains a detailed

rehabilitation Proposal.

         The Lucas Objection makes the unsupported allegation that “[t]he purchase price of the

auction was considerably less than offers received for the same properties when offered for sale

individually.” Lucas Objection, at p. 2. However, the Lucas Objection fails to provide any

evidence of higher offers and wrongly asserts that “Hardy showed the properties to 47 investors

and received 17 cash offers for an average of $63,000.” This allegation is simply false. Hardy

received offers of only $35,000 per unit or $13,000 less per unit than the successful bidder. The

Lucas Objection provides absolutely no evidence of higher bids or anything to substantiate its

allegations. While Hardy may have contacted 47 investors, which is unsubstantiated, Hilco


                                                  12
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46        Desc Main
                                      Document      Page 13 of 15



received interest from more than 70 investors, including Hardy himself. No party submitted a bid,

joint or otherwise, that exceeded the successful bid.

         Moreover, if the Lucas Objectors truly believed the successful bid was too low, there was

absolutely nothing to prevent them from bidding higher than $8,750,000 at the auction. Lucas was

a qualified bidder at the auction with financing to support a bid up to $10,000,000. See Exhibit 7,

at pp. 14-15. The Lucas Objectors had the opportunity to raise the purchase price of the Property

well-beyond the $8,750,000 successful bid; however, they chose to only bid $7,000,000 for the

Property. Exhibit 10, at p. 8:13-17. If the Lucas Objectors truly believed that value was left at the

auction, they were in a prime position to raise the successful bid and obtain the Property for more

than $8,750,000. They chose not to do so and the successful bid is the highest and best bid received

for the Property. Nothing in the Lucas Objection provides any evidence to the contrary.

         The Court should overrule the Lucas Objection because the successful bid for the Property

is the highest and best bid received. The Court should enter the Sale Order and allow the transition

of the Property to move forward.

D.       The Successful Bidder for the Property will only use Local, Community-Based
         Companies to Carry-Out the Rehabilitation and Management of the Property

         The Court should overrule the Lucas Objection because the successful bidder for the

Property will only use local, community-based companies to carry-out the rehabilitation and

management of the Property. Per the “Proposal” of the successful bidder [Docket No. 62, at

Exhibit B], the successful bidder is in partnership with McLaurin Development Partners (MDP), a

local minority owned real estate company with a stellar track record developing projects in the

Southside community and working with Aldermen and City of Chicago. The MDP partnership

demonstrates the successful bidder’s vested interest in preserving and growing value in the


                                                  13
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46            Desc Main
                                      Document      Page 14 of 15



community. The successful bidder and MDP have a significant local presence and critical

community relationships. MDP has a history of inclusionary processes that provide opportunities

for local minority firms, and these programmatic efforts will continue with the MDP partnered

acquisition of the Property. The Lucas Objection fails to even mention this strong connection to

the neighborhood. The Court should overrule the objection because the successful bidder for the

Property will only use local, community-based companies to carry-out the rehabilitation and

management of the Property, and has a strong history and connection with the neighborhood.

                                               Conclusion

         The immediate transition of the Property to the well-capitalized successful bidder, who

submitted the highest and best bid at the auction, is in the best interest of the estate and Debtor’s

business judgment. The Lucas Objection is simply asking the Court to reopen the auction (and

sales procedures) to permit Lucas to conjure a bid that has no basis in fact or evidence. The Lucas

Objectors participated in the auction and refused to submit a bid greater than the successful bid.

The finality of this process is critical to transfer the Property so that it may be rehabilitated for the

benefit of current and future tenants. For the reasons set forth above, the Court should overrule

the Lucas Objection and enter the Sale Order.

 Dated: November 16, 2020                        Respectfully submitted,
                                                 BHF CHICAGO HOUSING GROUP C LLC
                                                 (ERNST)
                                                 By:     Kevin H. Morse                          .
                                                       One of Its Attorneys

                                                Scott N. Schreiber (#06191042)
                                                Kevin H. Morse (#06297244)
                                                Samuel J. Tallman (#06322843)
                                                CLARK HILL PLC
                                                130 East Randolph Street | Suite 3900
                                                Chicago, Illinois 60601
                                                   14
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
  Case 20-16567             Doc 70    Filed 11/16/20 Entered 11/16/20 12:03:46          Desc Main
                                      Document      Page 15 of 15



                                                T: (312) 985-5595 | F: (312) 985-5984
                                                sschreiber@clarkhill.com
                                                kmorse@clarkhill.com
                                                stallman@clarkhill.com




                                                  15
DM_US 174504719-2.083118.0036
ClarkHill\98307\407363\261276140.v1-11/16/20
